DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2. 	This office action for US Patent application 16/577,403 is responsive to communications filed on 06/02/2022, in response to the Non-Final Rejection of 03/31/2022. Claims 6, 8, 16, and 18 have been cancelled. Claims 1-4, 8, and 9 have been amended. Currently, claims 1-20 are pending and are presented for examination.

Response to Arguments
3.	The information disclosure statements (IDS) were submitted on 06/22/2022 and 06/29/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
4.	In response to communication filed on 06/02/2022, the claim objections with respect to claim 4 have been withdrawn in view of the amendment and remarks. 
5.	In response to communication filed on 06/02/2022, the obviousness-type double patenting rejections with respect to claims 1, 8, and 9 have been withdrawn in view of the amendments and remarks. 
6.	Applicant's Remarks see pages 6-12 with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant amends and urges that Olson does not explicitly disclose “the movable object includes a display apparatus that displays the marker, and the shape of the marker displayed on the display apparatus is changed so that the shape of the marker included in an image captured by the imaging apparatus is rectangular or square” as amended in claim 1 (see pages 7-10: Applicant’s remarks). The examiner respectively disagrees. Olson fairly discloses that the target 18 and target positions can be displayed on the display of the computing device 14 (see Fig. 1, paragraphs 0031, 0039) and a template 42 for the target 18 is superimposed onto a live video feed which is displayed on the computing device 14, where the video feed portrays the target as it is being positioned in the field of view of the camera (paragraph 0040). Fig. 3 and paragraphs 0030 of Olson illustrate and teach that the markers such as AprilTags are conceptually similar to QR codes in that they are a type of two-dimensional bar code have rectangular or square shape and a template 42 for the target 41 (e.g. marker) that is captured by the camera also has the rectangular or square shape which is displayed on the computing device 14 (see Fig. 2, 4A-4D).

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (US 2015/0130951A1) (hereinafter Olson) (cited b IDS).
	Regarding claim 1, Olson discloses an imaging system that calibrates a parameter of an imaging apparatus (e.g. see Figs. 1-2, paragraphs 0030, 0031: camera 12) disposed in a predetermined position (e.g. see abstract, paragraphs 0007-0009: cameral calibration tool; Figs. 1-2), the imaging system comprising: 
	a movement controller (e.g. see Figs. 1-2) that causes a movable object (e.g. see paragraphs 0040, 0066: a robot) that includes a marker for use in calibration to move into an imaging area of the imaging apparatus (e.g. see Figs. 4A-4D, paragraphs 0038, 0040, 0044:  markers; Fig. 3, paragraphs 0030, 0038: mosaic of Apriltags); 
	an imaging controller (e.g. see Figs. 1-2) that causes the imaging apparatus (e.g. see Fig. 1, paragraphs 0030, 0031: camera 12) to image the marker (e.g. see Fig. 2, 4A-4D, paragraphs 0040-0042; Fig. 3, paragraphs 0030, 0038, 0044: the markers; also see Fig. 1, abstract, paragraphs 0030, 0031: target 18); and 
	a calibrator that calibrates an internal parameter of the imaging apparatus (e.g. see Figs. 1-2), using an image that includes the marker, the image being captured by the imaging apparatus imaging the marker (e.g. see Fig. 2, 4A-4D, paragraphs 0040-0042; Fig. 3, paragraphs 0030, 0038, 0044: the markers, Apriltags - conceptually similar to QR codes; also see Fig. 1, abstract, paragraphs 0030, 0031: target 18), wherein
	the movable object includes a display apparatus that displays the marker, and the shape of the marker displayed on the display apparatus is changed so that the shape of the marker included in an image captured by the imaging apparatus is rectangular or square (e.g. see Fig. 1, paragraphs 0031, 0039: target 18 and target positions can be displayed on the display of the computing device 14; Fig. 3, paragraphs 0030, 0038, 0044: the markers (e.g. Apriltags - conceptually similar to QR codes) have rectangular or square shape; also see Fig. 2, 4A-4D, paragraphs 0040-0042: a template 42 for the target 41 (e.g. marker) is superimposed onto a live video feed which is displayed on the computing device 14).
	Regarding claim 2, Olson discloses the imaging system according to claim 1, wherein the movement controller (e.g. see Figs. 1-2) causes the movable object to move, to cause the marker to be imaged over an entirety of an image sensor that is included in the imaging apparatus (e.g. see paragraph 0038, 0040, 0044: moving the marker over the whole FOV of a camera; also see abstract, Figs. 1-2; paragraphs 0052, 0066).
	Regarding claim 3, Olson discloses the imaging system according to claim 2, wherein using a result obtained by processing an image captured by the imaging apparatus (e.g. see Figs. 1-2, paragraphs 0030, 0031: camera 12), the movement controller causes the movable object to move, to include the marker over an entirety of an image captured by the imaging apparatus (e.g. see paragraph 0038, 0040, 0044: moving the marker over the whole FOV of a camera; also see abstract, Figs. 1-2, paragraphs 0035, 0053).
	Regarding claim 4, Olson discloses the imaging system according to claim 2, the movement controller (e.g. see Figs. 1-2) causes, using a result obtained by processing an image captured by the imaging apparatus (e.g. see Figs. 1-2, paragraphs 0030, 0031: camera 12), the movable object to move, to include the marker in a first area in a first image and to include the marker in a second area in a second image (e.g. see Fig. 3, paragraphs 0030, 0038, 0044: different areas of the markers (e.g. Apriltags); also see Fig2. 4A-4D, paragraphs 0040-0042: a template 42 for the target 41 (e.g. marker) is superimposed onto a live video feed), the first image and the second image being included in a plurality of images captured by the imaging apparatus at different times (e.g. see paragraphs 0049, 0050, 0066: target detection at different times),
	each of the plurality of images including the first area and the second area, and the first area and the second area being different areas from each other within each of the plurality of images. (e.g. see Fig. 3, paragraphs 0030, 0038, 0044: different areas of the markers (e.g. Apriltags); also see Fig2. 4A-4D, paragraphs 0040-0042: a template 42 for the target 41 (e.g. marker) is superimposed onto a live video feed).
	Regarding claim 5, Olson discloses the imaging system according to claim 4, wherein using a result obtained by processing an image captured by the imaging apparatus (e.g. see Figs. 1-2, paragraphs 0030, 0031: camera 12) , the movement controller causes the movable object to move to positions in which the markers that have sharpness higher than or equal to predetermined sharpness are captured in the images (e.g. see paragraphs 0047-0048: properly focused images; also see abstract, Figs. 1-2, 5-8B).
	Regarding claim 6, Olson discloses the imaging system according to claim 1, wherein the imaging controller (e.g. see Figs. 1-2) causes the imaging apparatus to capture an image in a state in which the imaging apparatus has at least one of a predetermined focal distance or a predetermined aperture (see paragraphs 0032, 0033: initial conditions; Figs. 8A-8B, paragraph 0064: the distribution of focal lengths and focal centers)).
	Regarding claim 7, Olson discloses the imaging system according to claim 1, wherein the marker has first feature points (e.g. see Fig. 3, paragraph 0030; also see Figs. 5-6b), and the calibrator obtains information indicating a relative positional relationship of the first feature points, and calibrates the internal parameter of the imaging apparatus, using the information and second feature points obtained by processing the image including the marker and captured by the imaging apparatus (see Fig. 3, paragraphs 0030, 0038, 0049: a structure of the marker; Figs. 5-6b, paragraphs 0027, 0046, 0047).
Regarding claim 8, this claim is a calibration method claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 9, this claim is a calibrator for a camera claim of a system version as applied to claim 1 above, wherein the calibrator performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 10, Olson discloses the calibrator according to claim 9, wherein the at least one parameter includes at least one of a focal distance, an aberration, or an image center (see Figs. 1-2, paragraphs 0028, 0029: specific camera parameters; also see Figs. 8A-8B, paragraph 0064: the distribution of focal lengths and focal centers)).
	Regarding claim 11, Olson discloses the calibrator according to claim 9, wherein the controlling circuit, the photographing circuit, the calculating circuit, and the instructing circuit are implemented in a single processor (e.g. see Fig. 1, paragraphs 0042, 0067, 0071: a single processor).
	Regarding claim 12, Olson discloses the calibrator according to claim 9, wherein the movable body is an unmanned aircraft (e.g. see paragraphs 0030, 0040, 0066: automated mechanical device (robot) and various robotics applications include unmanned aircraft such as drone).

Conclusion
9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486